Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 1 of 13 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LABORERS’ PENSION FUND, }
LABORERS’ WELFARE FUND OF THE )
HEALTH AND WELFARE DEPARTMENT _ )
OF THE CONSTRUCTION AND GENERAL)
LABORERS’ DISTRICT COUNCIL OF }
CHICAGO AND VICINITY, THE CHICAGO )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND, ) Case No. 19 C 8227
CATHERINE WENSKUS, not individually but )
as Administrator of the Funds,

Plaintiffs,
v.

BLACKWATER CONSTRUCTION SERVICES
CO., an Illinois corporation,

Defendant.

Nene” Nee emer” None” eee” Net” Net” Se” nee”

COMPLAINT

Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Welfare
Department of the Construction and General Laborers’ District Council of Chicago and Vicinity,
the Chicago Laborers’ District Council Retiree Health and Welfare Fund and Catherine
Wenskus, not individually but as Administrator of the Funds, (collectively the “Funds”), by their
attorneys Patrick T. Wallace, Amy Carollo, G. Ryan Liska, Katherine C.V. Mosenson, and Sara
Schumann, and for their Complaint against Blackwater Construction Services, Co., state:

COUNT I
(Failure to Submit Benefit Contributions)
1. Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 2 of 13 PagelD #:2

(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as
amended, and 29 U.S.C, §185(a), 28 U.S.C. §1331.

2. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),
and 28 U.S.C, §1391 (a) and (b).

3. The Funds are multiemployer benefit plans within the meanings of Sections 3(3)
and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained
pursuant to their respective Agreements and Declarations of Trust in accordance with Section
302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct business
within this District.

4, Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and
has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of
employer contributions owed to the Funds and to the Construction and General Laborers’ District
Council of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds
of amounts which have been or are required to be withheld from the wages of employees in
payment of Union dues for transmittal to the Construction and General Laborers’ District
Council of Chicago and Vicinity (the “Union’”). With respect to such matters, Wenskus is a
fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A).

5. Defendant Blackwater Construction Services, Inc., (hereinafter collectively
referred to as “Blackwater” or the “Company”) is an Illinois corporation and at all times relevant
did business within this District and is an employer within the meaning of Section 3(5) of

ERISA, 29 U.S.C. §1002(5), and Section 301 (a) of the LMRA, 29 U.S.C. §185(c).

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 3 of 13 PagelD #:3

6, The Union is a labor organization within the meaning of 29 U.S.C. §185(a). Al
all times relevant herein, the Union and the Company are parties to a collective bargaining
agreement, which became effective July 22, 2019. (A true and accurate copy of the Independent
Construction Industry Collective Bargaining Agreement signed by the Company which adopts
and incorporates the various area-wide collective bargaining agreements and the Funds’
respective Agreements and Declarations of Trust is attached hereto as Exhibit A).

7. The Funds have been duly authorized to serve as collection agents for the Union
in that the Funds have been given the authority to collect from employers union dues which
should have been or have been deducted from the wages of covered employees. Further, the
Funds have been duly authorized by the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest Construction Industry
Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining Association Industry
Advancement Fund “MARBA”), the Chicagoland Construction Safety Council (the “Safety
Fund”), the Laborers’ Employers’ Cooperation and Education Trust (““LECET”), the Industry
Advancement Fund (“IAF”), the Concrete Contractors Association (“CCA”), the
CDCNI/CAWCC Contractors’ Industry Advancement Fund (the “Wall & Ceiling Fund”), the
CISCO Uniform Drug/Alcoho! Abuse Program (“CISCO”), the Laborers’ District Council Labor
Management Committee Cooperative “LDCLMCC”), the Will Grundy Industry Trust
Advancement Fund (“WGITA”), the Illinois Environmental Contractors Association Industry
Education Fund (“IECA Fund”), the illinois Smalf Pavers Association Fund (“ISPA”), and the
Chicago Area Independent Construction Association (“CAICA”) to act as an agent in the

collection of contributions due to those Funds.

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 4 of 13 PagelD #:4

8. The Agreement and the Funds’ respective Agreements and Declarations of Trust
obligate the Company to make contributions on behalf of its employees covered by the
Agreement for pension benefits, health and welfare benefits, and/or benefits for the training fund
and to submit monthly remittance reports in which the Company, inter alia, identifies the
employees covered under the Agreement and the amount of contributions to be remitted to the
Funds on behalf of each covered employee. The Company is obligated to pay between 10%
liquidated damages on late-paid contributions, 20% liquidated damages on late-paid, Pension,
Welfare, Retiree Welfare and Training Fund contributions, plus interest at a rate of 12% from the
date the contributions were due until the contributions are paid.

9, The Agreement and the Funds’ respective Agreements and Declarations of Trust
requires the Company to submit its books and records to the Funds on demand for an audit to
determine benefit contribution compliance.

10. The Agreement requires the Company to obtain and maintain a surety bond to
guaranty the payment of future wages, pension and welfare benefits.

{1. The Company submitted but failed to pay its August and September 2019 reports.
The reports show the following amounts owed:

(a) benefit contributions totaling $23,225.47 due to the Laborers’ Pension Fund for
the August and September 2019 reports;

(b) benefit contributions totaling $17,320.98 due to the Laborers' Welfare Funds of
the Health and Welfare Department of the Construction and General Laborers' District Council of

Chicago and Vicinity for the period of August and September 2019 reports;

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 5 of 13 PagelD #:5

(c) benefit contributions totaling $8,259.46 due to the Chicago Laborers’ District
Council Retiree Health and Welfare Fund for the period of August and September 2019 reports;
and

(d) _ benefit contributions totaling $1,535.85 due to the Laborers’ Training Fund for the
August and September 2019 reports;

(e) benefit contributions totaling $290.11 due to the LDCLMCC for the August and
September 2019 reports;

(f} benefit contributions totaling $136.52 due to the CAICA for the August and
September 2019 reports; and

(g) benefit contributions totaling $119.46 due to the LECET for the August and
September 2019 reports.

The Summary of Amounts owed is attached as Exhibit B.

12. Pursuant to the terms of the Agreement and the Funds’ respective Agreements and
Declarations of Trust, the Company owes $10,122.96 in liquidated damages and $1,346.42 in
interest. See Exhibit B.

13. The Company’s actions in failing to submit timely payment of benefit
contributions reports violates Section 515 of ERISA, 29 U.S.C. §1145.

WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and
against Defendant Blackwater Construction Services Inc. as follows:

a. entering judgment in favor of the Funds and against Defendant for the amounts owed

on the August and September 2019 reports, specifically in the amount of $62,357.23

in unpaid contributions, liquidated damages, and interest plus Plaintiffs’ reasonable

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 6 of 13 PagelD #:6

attorneys’ fees and costs on late and unpaid contributions from the period of August
and September 2019; and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.
COUNT I
(Failure to Timely Pay Employee Benefit Contributions)
l4, Plaintiffs reailege paragraphs 1 through 13 of Count I.
| 15. Notwithstanding the obligations imposed by the Agreement and the Funds’
respective Agreements and Declarations of Trust, Company performed covered work during the
months of October 2019 forward, but has:

(a) failed to submit reports and contributions to Plaintiff Laborers’ Pension Fund for
the period of October 2019 forward, thereby depriving the Laborers’ Pension Fund of
contributions, income and information needed to administer the Fund and jeopardizing the
pension benefits of the participants and beneficiaries;

(b) failed to submit reports and contributions to Plaintiff Laborers’ Welfare Fund of
the Health and Welfare Department of the Construction and General Laborers’ District Council
of Chicago and Vicinity for the period of October 2019 forward, thereby depriving the Welfare
Fund of contributions, income and information needed to administer the Fund and jeopardizing
the health and welfare benefits of the participants and beneficiaries;

(c) failed to submit reports and contributions owed to Plaintiff Laborers’ District
Council Retiree Health and Welfare Fund of the Construction and General Laborers’ District

Council of Chicago and Vicinity for the period of October 2019 forward, thereby depriving the

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 7 of 13 PagelD #:7

Retiree Welfare Fund of contributions, income and information needed to administer the Fund
and jeopardizing the health and welfare benefits of the participants and beneficiaries;

(d) failed to submit reports and contributions to Laborers’ Training Fund for the
period of October 2019 forward, thereby depriving the Laborers’ Training Fund of contributions,
income and information needed to administer the Fund and jeopardizing the training fund
benefits of the participants and beneficiaries; and

(e) failed to report and pay all contributions owed to one or more of the other
affiliated funds identified above for the period of October 2019 forward, thereby depriving said
fund(s) of contributions, income and information needed to administer said fund(s) and
jeopardizing the benefits of the participants and beneficiaries.

16. Company’s actions in failing to submit timely reports and contributions violate
Section 515 of ERISA, 29 U.S.C, §1145, and Section 301 of the LMRA. 29 U.S.C. §185, and
federal common law interpreting ERISA, 29 U.S.C. §1132 (g)(2).

17. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C, §1132 (2)(2), Section 301 of
the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the
Funds’ respective Trust Agreements, Company is liable to the Funds for delinquent
contributions, liquidated damages, interest, accumulated liquidated damages, audit costs,
reasonable attorneys’ fees and costs, and such other legal and equitable relief as the Court deems
appropriate.

WHEREFORE, Plaintiffs respectfully request this Court enter a judgment against

Defendant Blackwater Construction Services Co. as follows:

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 8 of 13 PagelD #:8

a. ordering the Company to submit benefits reports and contributions for the time
period of October 2019 forward;

b. entering judgment in sum certain against the Company on the amounts due and
owing pursuant to the amounts pleaded in the Complaint, the October 2019 forward reports, if
any, including contributions, interest, liquidated damages, and attorneys’ fees and costs;

Cc. ordering the Company to submit its books and records for a fringe benefit and
Union dues compliance audit upon demand;

d. enter judgment in sum certain against the Company on amounts due and owing
pursuant to the audit, if any, including interest, liquidated damages, audit cost and attorneys’ fees
and costs; and

€. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate.

COUNT III
(Failure To Submit Reports and Pay Union Dues)

18. Plaintiffs re-allege paragraphs | through 13 of Count I and paragraphs 14 through
17 of Count II.

19, Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers
union dues which should have been or have been deducted from the wages of covered

employees.

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 9 of 13 PagelD #:9

20. Dues reports and contributions are due by the 10" day following the month in
which the work was performed, Dues reports and contributions which are not submitted in a
timely fashion are assessed liquidated damages.

21. The Company submitted but failed to pay its August and September 2019 dues
reports. The reports show $2,797.82 is owed in union dues for the August and September 2019
reports,

The Summary of Amounts owed is attached as Exhibit B.

22. Pursuant to the terms of the Agreement and the Funds’ respective Agreements and
Declarations of Trust, the Company owes $279.78 in liquidated damages. See Exhibit B.

23. The Company’s actions in failing to submit timely payment of dues contributions
reports violates Section 515 of ERISA, 29 U.S.C, §1145.

WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and
against Defendant Blackwater Construction Services Inc. as follows:

a. entering judgment in favor of the Funds and against Defendant for the amounts owed
on the August and September 2019 dues reports, specifically in the amount of
$3,077.60 in unpaid dues, liquidated damages, and interest plus Plaintiffs’
reasonable attorneys’ fees and costs on late and unpaid contributions from the period
of August and September 2019; and

b. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 10 of 13 PagelD #:10

COUNT IV
(Failure To Submit Reports and Pay Union Dues)

24. Plaintiffs re-ailege paragraphs 1 through 13 of Count I, paragraphs 14 through 17
of Count II, and 19-23 of Count TIL.

25. Notwithstanding the obligations imposed by the Agreement, Company has
performed covered work during the months of October 2019 forward and has failed to withhold
and/or report to and forward union dues that were deducted or should have been deducted from
the wages of its employees for the period of October 2019 forward, thereby depriving the Union
of income and information.

26. Pursuant to the Agreement, Company is liable to the Funds for the unpaid union
dues, as well as liquidated damages, interest, accumulated liquidated damages, audit costs,
reasonable attorneys’ fees and costs as the Union’s collection agent, and such other legal and
equitable relief as the Court deems appropriate.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendant Blackwater Construction Services Co.:

a. ordering the Company to submit its October 2019 forward reports and dues;
b, ordering the Company to submit its books and records to an audit upon demand;
C. entering judgment in sum certain against the Company on the amounts due and

owing, if any, as revealed by the reports to be submitted, including dues contributions, liquidated
damages, accumulated liquidated damages, interest, audit costs, and attorneys’ fees and costs;

and

10

 
Case: 1:19-cv-08227 Document #: 1 Filed: 12/17/19 Page 11 of 13 PagelD #:11

d. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

December 17, 2019 Laborers’ Pension Fund, et al.

By: _/s/ Amy Carollo

Office of Fund Counsel

111 W, Jackson Blvd., Suite 1415
Chicago, IL 60604

(312) 692-1540

11

 
4

| Gase:-1:19-¢ev-08227-Document #: t Filed: 12/17/19 Page 12 of 13 PagelD #:12

   

“CONSTRUCTION & GENERAL LABORERS’
“DISTRICT COUNCIL OF CHICAGO AND VICINITY

cy AFFILIATED WITH THE LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA
© 999 McCLINTOCK DRIVE * SUITE 300 * BURR RIDGE, IL 60527 PHONE: 630/655-8289 ¢ FAX: 630/655-8653

 

 

  

 

oe INSEPENDENT CONSTRUCTION INDUSTRY COLLECTIVE BARGAINING AGREEMENT
~ “ips hereby stipulated end agreed by and between Bina nee Cox te Gta Se PAWICES tL AYG CEmployer’) ard ths Construction

and General Laborers’ Distdct Cour’ of Chkego and Viciity, Laborers" international Union of Horlh America, AFL-CIO (°Unien"}, representing end excompassirg its afftated
Loval Unfors, Inchading Local Hos. §. 2, 4, 5, 6, G8, 75, 76, 152, 225, 582, 684, 1004, 1005, £092, fogalher with any other Local Unions that may coma will’o its furisdkton
-- {Local Unlons"}, and encompassing the geographic dreas af Cook, Lake, DuPage, Wal, Grundy, Kendat, Keng, MecHeary and Boos counties, Eras, thal:
vs teed Resogattlon in sesponga fo the Unton's request for recagaition as tha mapnity representainng of the unit employees, the Employer recognizes tha Unto 25 tha sole and
vGuss2 coBecthe bargaining representative under Section Sa} of ha NLAA for the employees now ard heveinatier empioyed umder this Agresmert with respect to wages, hours
and other teims end conditions of employmaat, This revogaition Is based on the Union having shown, or having offered to show, evideme of its makrity support. The Emp'oyer
nds ol assigned its bargaiing rights to any entity dor purposes of muk-empioyer barga'aing, end ft hereby revokes its pitor assignment ef bargatatng rights, if avy. Tha Empiayer

further volumarty Gects not lo assign soch bargaining rights to any person, entity or assocatinn for purpases of mulll-employer birgalaing wahout poor writtes approval from
. tha Udon. Nobaithstanding the number of parsons emplayed wader this Agrecment, the Erpiayer shall abda by this Agreement and all extensions hereo!, and il webes any aght
- of defenses it may have to teéminate Lis agreement or refuse lo nigotlate a successor agreement based upon the sumiber of persons employed, ard fl consents to eqlorcensat
OF tis commitment directly tough any tribucal of court of competent jurisdiction,” :
“32, Labor Conlact The Employes affirms and adopts lhe eppseable CoBective Bargaining Agvesment(s}, as designated by the Union in Hs sole clsctetioa, betveen tha Union
and ths Bumders Association, ths Chicaga Area Indeperdent Consievethon Association, tha Chbcago Area fal Contractors Assocation, the Chicago Avea Scalfokding Associalon, tha
Chicago Demdtition Contactors Association, tha Concute Contractors Associaton of Greater Chkcage, tha Contractors Association of Wid erd Grundy Counties, the Fox Veley
=. Associaled General Contractors, the Great Lakes Contractors Assocation, the Midwest Wali and Ceding Contractors, the linats Eavianmental Contractors Assec!aton, ihe lifeols
~ Road and Transporation Buzdess Assockton, the Bénois Small Parérs Association, tha Mason Contractors Assocation of Greater Chicago, the Underground Contracts

‘Association, and atl otber emphyyer associations with whom the Union or its affitated Local Unions hava an agretment. if the appticab’s Collective Bargaining Agree ner (s} ep'ra
“during the term of this Agresmeal, any Emilation on the right to shritg shall also expire until 2 successor Eabor agresment has been estabushed, which shall ba incorporated setroze-

tively hereln. Tabs Agreemecl supersedes 27 contrary terms in ihg appiicabia Colective Bargaining Agrezmeai(s).
: 9. Total econanike Inecease. The niployer sha'l pay its empioyess a iolal econgmis increase of $2.17 per hour eHective June 1, 2017; $2.24 per hour effecthye June 1,

2018; $2.31 per have etfecthe June t, 2015; and $2.99 per hour effective Jung 4, 2020, sald amounts to be stocafed between wages, fringe benefits and olher funds by tha Union

In Ks sole discretion, Effective June 1, 2017, the minimum wage rate shall ba $41.20 per hour,

. 4. Chockoll Deductions and Remittances Tha Employer sha'l deduct from the wages of employecs un tform Initiation fees, assessments, membership cuss. and workng

dues in sech amounis 2$ tha Unton shail from time to time estabish, and shall remat moothy to the dessynated Union office the sums $0 deducled, logelher with en aecurats kot

sheratng tha empleyers trom whom dues were deducted, the empiayces’ dividual hours, gross wages and deducted dues amounts tor tha mocthly parlod, not ler than tha tenth

(10th) day of the month fotoaing the month for which said deductions were mada, If the Employer fails to timely remit any emounls to the Union ov Its alfiseted triage benefit
_ funds thal aze required undec this Agrezment, it shad b¢ obSgated to the Union for aff costs of codection, Including attorney fees.

Site Tha Emptoyer shal further deducl an amount designaled ty tha Union for each haur thal an employes recahes wages wider tha terms of this Agreement cn the bass of
: indnidually signed voluntary 2uthorized deduction forms and sha't pay over dha amount so deducted ta the Laborers’ Potitical League ("LPL") or to a designated appointee, not
» 2 Mater than tha lenth (10th) day of the mocth next fodvaiog the month for wtéch such deductions wera made. LAL remittances shall inddude a report of the hours worked by each
“Laborer fo whom deductions are mada. Remittances shall ba made by a separate check payabte fo the Laborers’ Po'ithcal League, Tha Employer shal be pald a processing fea each
.. -Tonth from the total amount to be Lransmitted to the LPL ta ba calculated at the Ufingls Department af Revenue or other applcabla standard.

vo 8. Work Jurisdiction. This Apreamant covers a work within the applicable Cofectiva Barpeining Agreements and all work witha the Unton’s trad2 and geagraphis juris-
“diction as set forth in the Union's Statement of fursdction, whith ace incorporated by selerence into this Agreement, The Emproyer shatl assign a8 work desorbed therein lo Hs
 ~ Unlenvepresented Laborer emp'oyeas and acknors ledges tht appropriateness of such assignment. Neither ib4 Employer nor its work assignments as requrred under ihes Agseement

1... ghall ba stipulated or otheratse subject to ediuslient by any fursdiclonal disputes board or mechardam except upon written notes by and direction of the Union,
6. Subcontracting. tha Employer, whether acting as a contrattos, gentral manager or developer, shal not Contract or subtontract any coveted work to be Cons at tha gle
of consiniction, alteration, palnting ar repa'r GF a bufding, strocture or othar work do any person, corporated or entity s01 signatory to and covered by a ta'ecliea balgaintny eqree-
: ment with the Untoa, This obtigation applies to all ars of subcontractors performing work a1 the site of construction, The Employer shall further asgums tha obSgations of ad tices
aris Subcontractors tor promt payment of eaipoyees' wages and olher benefits required under this Agreement, including seasonebie atlorneys' fees incurred in enforcing the

PAO a , -

“ool. 7, Frings Benefits. The Employer agrees to pay the amounts thal it is bound to pay undar sad Cofective Bargaining Agreaments {a the Health and Weilara Department of
The Construction and General Laborers’ Distr Councd of Chiezgo and Vicinity, the Laborers’ Pension fund (Including Laborers' Excess Benefit Funds), ihe fax Valley Barafit
~ Funds, tha Construction and Generat Labosers’ Distelet Gouncit of Chicage and Vieinity Apptentice and Training Trust Fond, the Chicago Area Laborers-Empéoyers Coopzration

“Education Trust, the LOGALMOSG, and to at other deslonated Udon-eiitated beneht and labor-management funds dha “Funds"}, and to become bund by and ba considered a party

lo iba agrezenents and declarations of Leust creating lhe Fuads. Tha Employer further atfinms that 24] prior contributlons pad fo the Welfare, Pension, Tra‘n'ng and other Funds were

_””s pryada by its didy authorized agents at al proper rates, and evidence tha Empioper's intent io te bound Ly tha tnist agreements and Colecttva Berg2'n'ng Agreenmats in effect anen
"| the conliullons were mada, and zeknorntzdging the tepert form te ba a sulfkdent instrumeat in waiting to bind the Empayyer $0 tha apptiab's cottective bargaining agreemerts.

n 8. Contact Enfomeméat. All gslevances fied by elther party arising heeeundar shai, at the Uvon’s discretion, be submitted to the Chicago District Gounol Grievance

Commies tor fine! and binding disposition In Hey of enother grievance comurittes, provated thal deadiocted grisvaoces shell bs submilted ta {mal and binding arbitration upon

 Bmely demand. Should the Employer f!f to comply within ten (16) days with ary binding qdevance award, whether by qiievanca commites or erbilraticn, it shall ba feb!e for ah

Casts and leqa] fees incureed by tha Union to enforces the award, Noterithstanding anything ta ha contrary, nothing herein shall Emit tha Undon’s right to steko or withdraw hs mam

~ “bers because of non-paymiat of wages and/or fringe benefit conteinutions, fature by tha Employer to timely rem’t dues to the Union, of noo-comptiance wilh a birding gnevence
"award. The Employer's violation of any provision of {hig paregraph wid give the Urcon tha right to taka any other egal and econdmik action, Including but not limited 10 afl remedies

‘at fer of equity, It 1s expressly understood and agreed thal tha Enoa’s right {0 take economs action fs In addition to, and not in fey of, fis rights under Ihe gelevares procedures.
; Whate necessiry to pouedl contract vidations, of witra no acceptable steward is currently emptoyed, th Union may appoint and pisca a sleererd from Qutsida tha worktoroa al

. 9, Successors. En tha event of any change in the canership, manzgement o operation of the Employer's business o7 sudstaalis!ly all of his assets, by sels a7 cthernisa, it

és greed that a$ a condition of such s3'e or teanster that the new owner or manages, whether comporeta o¢ Indvidual, shal be foly bound by lhe terms and conditions of inks

Agceemtat, The Emipioyer shall provids no tess Wen ten {10) days' prio: wrilles eotiee to tha Urion of ihe sats or Lransfer and sha! be obfgaled for 2!l expenses incurred ty tha

- _ -Ualon lo enforces the terens ef this paragiaph.  - ~
oot AAO. Teemdnation, This Agement shalt emziata full fores and effect from June 1, 2017 luaiess dated differently below} throvoh May 34, 2021, and shad continug thereaiter
‘unless Ihere hag been given wrilten notes, by certilied mail by eater party hereto, received no [ess then shdy (60) nor more then ninety (80) days prior {0 the expiration d2la, of
tng destts to modify or amend this Agretinent thicugh negotiations. In tha absarca of such timely and gyopec notice, the Employer and tha Unton agree lo ba bound by tha new
. Jappitalve assodation agreemeat{s), incorporating fhem Inlo his Agreement and extending this Agreement for the life of the nenty negotated egrezments, end ihareaher fox the
vidurabon of successive agreements, unless end until timely noligs of tesmmination is given not dass than sixty (60) nor move than ninety (90) days prior to the expiration of each suc-
lugessive Collective Sargatnlng Agreament, Noteithstanding the foregoing, the Unéon in its sole discretion may terminate this Agregmenl at any titre upon waitin nolice shov'd the
> YT Employer fa Lo comp'y with its bonding obEpations or if tha Employer is a joint empteyer with o alter ego of another entity wilh an outstand’ng Gedaqueney to tha Union's affviated

+: fringe benefit tueds. wo

OS. AB. Execution, Fhe signatory below warranis his or her rece’pt ol tha applicable Colzetiee Bargalténg Agreement{s} and authoruation (rom the Empioyer to execute ils
- Agresment, without fraud or duress, and with {ui knowitige of the obSgations and undertakings contained hereln. The parties acknowsedga and accept fecsimiy and electrorite
. Signatures on (hs Agreement as if they were the orginal signatures,

‘Dates. _ N Lay ek wt. i 2!
~ ACCEPTED: .
Laborers’ Local tnion No. 5 : . by: Steve pt p. Stay are.I Arentfuc Bes
ee - . eerhith:
Becher Alito] yi gen. 3
fAddress} .
_ Exan : . GO4 yt _

(Chy, Stas and Zip Code}

 

   
 
  
  

    
 
 

 

+ 2

 

 

oy:

 

mS : 7 a af.
Haves P Connety, Business hager

ae Kd E18 le D4

Sloe Charts Loverde, Seeratany Treasurer Tie Sphone/Teetan]

Focomne we ony, CAP SLC A Steve steimel © 20) corr
1 ne Oe nie *o aa? ternal Ad pele ° ;
“WHITE: LOGALURION + CANARY TRUST FUHO © PIKK-DISTAICTGQUHCIL =» GO0LD-EMPLoveR =<“

 

RECEIVED RC 25 08

  
 

 

 

2 Bifectve June 1, 2087
age 13 of 13 PageID #:13

 

 

 

 

fver'so - LSet SL°SST os‘oze OF LL0'C
oOo

eriove’t ole 19°¢ BOL

me

MN

a

—

N

S|

G

Oo

$F 89001

epee S6'IT soe TO°6z BL°6LE

“seo'ts : Srett tS'9ST Tt*06z 28'L64'S
"e = = = :

Ce -

g -

5 -

oO -

Q -

QO -
MB -
WN .
N
oO
oO

r
=
oO
- . - -

OP'Ss 400 8 6$0°SS 80°O Z5°6S £U0 8 H9TT OS'6TZ'T
GLBLZCC - 400 «88°29 = 800 00%L LTO BEST ZO'RLS'T
TAVLOL aLva WOIVO LV JGORT BIW VYOIVD ZLVa SOW IDGT Sand
om
Y
©
O

61/L

T/ZT

ogo
060
aiva

 

 

 

 

 

 

99°es3'T L0°S8b'ss SS 6TT'OT LY ope Ts Bod TWLOL

+oOb Is*vl9 es'siz 6z'ssp ISTSSINT “ALADOW

SAOVIIVd daLvaindr't “Maso

S8ad AANVOLLY

SLS00 Lianv

LT LOE 60'Sto'y 68159‘ ot rors SAHOVNV GALVAINOIT %O7

SEOVNVO CALVOINOIT %OT

S8"Seo‘T LY'STE'ES oP'6So'S BOOTS LT os"e0L't TWLOLGNS

09699 IVET PSSTTOL +8r o96"009'S srot ogitss‘s OCP. d25-6T

szo98 IVSI S9°660'SI ter os'sso'r STOOL se'69s‘s OS"296 a0U-6T
axe Give NOISNSI @LVA DAVATHM TLV SaVATEM sanor qongd

DNINIVALL

68ise adoo

ARMA

 

SOIAWES NOLLONMISNOD YSLVMAOVIG WALOTIA

Gamo SLINOONY JO AXVAAIS

SdNGi TAVATAM B NOISNAd SHATAOSYT
